TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00108-CV




 In re Charles Preston; 323 Partners, LP; 323 Partners GP, LLC; 2820 Partners, LP; 2820
             Partners GP, LLC; 220 Enterprises, LP; and 220 Holdings, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relators Charles Preston; 323 Partners, LP; 323 Partners GP, LLC; 2820 Partners,

LP; 2820 Partners GP, LLC; 220 Enterprises, LP; and 220 Holdings, LLC have filed an

emergency motion for temporary relief under Rule 52.10. See Tex. R. App. P. 52.1, 52.10(a).

We grant the motion and temporarily stay the trial court’s February 24, 2022 discovery order

pending further order of this Court. See id. 52.10(b). The Court also grants real party in interest

Jeanne Lindquist’s first unopposed motion for extension of time to file response and extend the

deadline to file a response to the petition for writ of mandamus to April 18, 2022.

               It is ordered on March 10, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith